UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1718


In re: MANOJ KUMAR JHA,

                    Petitioner.



    On Petition for Writ of Mandamus. (1:12-cr-00595-ELH-1; 1:16-cv-03449-ELH)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Manoj Kumar Jha, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Manoj Kumar Jha petitions for a writ of mandamus seeking an order from this

court directing the district court judge to recuse herself in Jha’s 28 U.S.C. § 2255 (2012)

proceeding. He also seeks an order compelling the district court to rule on several

motions pending in that action.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Although mandamus may be used to seek recusal of a district court judge, the

nature of the alleged bias must be personal and not arising out of litigation. In re Beard,

811 F.2d 818, 827 (4th Cir. 1987). Additionally, mandamus may not be used as a

substitute for appeal. Id. at 826; see In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007). We conclude that Jha is not entitled to mandamus relief.

       Accordingly, although we grant leave to proceed in forma pauperis, we deny Jha’s

petition for a writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




                                            2